Title: To George Washington from Timothy Pickering, 8 December 1775
From: Pickering, Timothy
To: Washington, George



Watertown [Mass.] Decr 8. 1775.
May it please your Excellency

’Tis with real pain I ask your Excellency’s attention (engaged as it is in affairs of such vast importance) to the subject of this letter: but justice, & compassion to the distressed (not to say the injured) compel me to do it. The bearer Capt. McGlathry about a month since was coming from the eastward with a load of wood, bound to Salem, but was taken by a man of war, & afterwards retaken by the privitaeer commanded by Capt. Manly, & carried into M’Head, where till this time he has been detained. He informs me that your Excellency directed the matter to be adjusted by Col. Glover—the agent of the privateer, Capt: Manly & him, he to make a reasonable compensation to the captors. But the agent Capt. Jona. Glover demands, it seems, one quarter part of the vessel & cargo, that being the allowance made in a late act of the General Court of this colony in cases of recaptures. This proportion Capt. McGlathry thinks too great,

considering his particular circumstances; which on his behalf I beg your Excellency’s leave to mention. Some time last summer Capt. McGlathry was taken & carried into Boston but (like many others) suffered to dispose of his cargo; and to depart with the Admiral’s pass to get a load of wood at the Eastward. He in order to make his escape put the best face on his situation & accepted the pass, but without any intention of returning to Boston. Accordingly instead of going thither he made then trips to Newbury-Port—to Salem—& to Marblehead, which was a great relief to the inhabitants. He then applied to the Comtee of safety at Salem by whose order I gave him a certificate that his last load of wood was landed at Salem, with the earnest request of the comtee to bring another load of wood to Salem, & their advice to retain the pass; that in case he met with a man of war he might destroy his other papers, & use the pass at Boston to save his vessel from condemnation. He conducted accordingly; and on his passing again to Salem was taken & retaken as before mentioned. Now considering the small profits of these wood voyages, the risque of being taken by the enemy, and the necessity of the greatest encouragement to surmount these obstacles, that the distressed seaports may find relief in the most important article of wood—Capt. McGlathry thinks he shall be very hardly dealt with if he is obliged to bear the loss of so great proportion of his interest as Capt. Glover demands. Had it been a foreign voyage, the profits of it might have enabld him to sustain so great a dimunution of his interest; but in the voyage above mentioned—a voyage intended humanely for the relief of the seaports, & of his own townsmen who needed provisions (which he wd have taken at Salem on return) as much as the latter needed wood—in such a voyage the loss is grievous & highly discouraging. Had he been carried into Boston he wd doubtless have made very handsome profits; but he does not repine at the loss of them—he only wishes that his friends & countrymen may not deal by him more unkindly than his enemies. Had the privateer been a private adventurer who had nothing to recompence their charge & hazard but what they could catch, he shd make little objection: but the continent fixed Capt. Manly for the sea, & pays him for his time & trouble, and Capt. McGlathry himself contributes or expects to contribute to the charge. He thinks therefore he has reason to ask &

expect the utmost lenity. Will your Excellency pardon me one suggestion? I understand that Capt. Manly & company draw one third of every prize they take & the continent the other[.] If these two thirds be released, the difficulty will be over. Capt. Manly & company then are entitled to one third of one quarter of Capt. McGlathry’s vessel & cargo. This he is contented to allow. But hopes for the reasons before mentioned, & others which may occur to your Excellency that you will excuse his prayer that if it can be done with propriety, the other two thirds of one quarter pertaining to the continent may by your Excellency’s order be released. I beg your Excellency’s pardon for this tedious detail; but hope the occasion will be a sufficient excuse. I am, with profound respect your Excellency’s most obt & most hble servant

T. P. jr

